     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 1 of 12 Page ID #:257




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               )     Case No.: EDCV 20-00202-CJC(KKx)
                                                 )
12
      JOSE MADRIZ,                               )
                                                 )
13                                               )
                  Plaintiff,                     )
14                                               )     ORDER GRANTING IN PART AND
            v.                                   )     DENYING IN PART PLAINTIFF’S
15                                               )     APPLICATION FOR DEFAULT
                                                 )     JUDGMENT [Dkt. 19]
16
      KENNETH D. VILLALOBOS, et al.,             )
                                                 )
17                                               )
                  Defendants.                    )
18                                               )
                                                 )
19                                               )
20

21
      I. INTRODUCTION & BACKGROUND
22

23
            On January 30, 2020, Plaintiff Jose Madriz filed this lawsuit against Kenneth D.
24
      Villalobos and Does 1-10 asserting violations of the Americans with Disabilities Act
25
      (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”). (Dkt. 1 [Complaint, hereinafter
26
      “Compl.”].) Plaintiff, who cannot walk and uses a wheelchair for mobility, alleges that in
27
      December 2019, he visited Tony’s Mexican Food, a restaurant owned by Mr. Villalobos.
28


                                                 -1-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 2 of 12 Page ID #:258




 1    (Id. ¶¶ 1–3.) Plaintiff allegedly went to the restaurant with “the intention to avail himself
 2    of its goods or services,” but encountered several architectural features that did not
 3    comply with ADA accessibility standards. (Id. ¶¶ 8–25.) Specifically, Plaintiff alleges
 4    that the dining surfaces did not contain adequate toe clearance, that the sales counters
 5    were too high, and the path of travel to the restroom was too narrow. (Dkt. 19-1
 6    [Application for Default Judgment, hereinafter “App.”] at 1.) He further alleges that
 7    Defendant’s failure to provide ADA-compliant dining surfaces, sales counters, and paths
 8    of travel denied Plaintiff full and equal access to the store, in violation of the ADA, 42
 9    U.S.C. §§ 1201 et seq., and the Unruh Act, Cal. Civ. Code §§ 51–53. On February 14,
10    2020, the Court declined to exercise supplemental jurisdiction over Plaintiff’s Unruh Act
11    claim. (Dkt. 10.)1
12

13           After Defendant failed to appear in this action and the clerk entered default against
14    him, Plaintiff filed the instant application for default judgment. For the following
15    reasons, the application is GRANTED IN SUBSTANTIAL PART.2
16

17    II. ANALYSIS
18

19           A.      Jurisdiction and Service of Process
20

21           In considering whether to enter default judgment against a defendant, a court must
22    first determine whether it has jurisdiction over the subject matter and the parties. In re
23    Tuli, 172 F.3d 707, 712 (9th Cir. 1999). Courts must also determine whether there was
24

25    1
        Though Plaintiff’s application for default judgment was filed months after the Court declined to
      exercise supplemental jurisdiction over the Unruh Act claim, pages of the application are dedicated to
26
      discussing this claim. The Court is disappointed by Plaintiff’s counsel’s disregard for the Court’s prior
27    ruling. The application is DENIED to the extent it is premised on the Unruh Act claim.
      2
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for July 13, 2020, at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 3 of 12 Page ID #:259




 1    sufficient service of process on the party against whom default judgment is requested.
 2    See Mason v. Genisco Tech. Corp., 960 F.2d 849, 851 (9th Cir. 1992).
 3

 4          The Court has federal question jurisdiction over Plaintiff’s ADA claim. See 42
 5    U.S.C. §§ 1201. It has personal jurisdiction over Defendant because he owns Tony’s
 6    Mexican Food, a restaurant located in this District. (Compl. ¶ 3.) There has also been
 7    adequate service of process pursuant to Federal Rule of Civil Procedure 4(e)(2)(A), as
 8    Defendant was personally served with the summons and Complaint on February 24,
 9    2020. (Dkt. 11 [Proof of Service]).
10

11          B.     Procedural Requirements for Default Judgment
12

13          Rule 55(b)(2) of the Federal Rules of Civil Procedure and this Court’s Local
14    Rule 55-1 require that applications for default judgment set forth the following
15    information: “(1) when and against which party default was entered; (2) the identification
16    of the pleadings to which default was entered; (3) whether the defaulting party is an
17    infant or incompetent person, and if so, whether the person is adequately represented;
18    (4) that the Soldiers’ and Sailors’ Civil Relief Act of 1940 does not apply; and (5) that
19    notice of the application has been served on the defaulting party, if required.” Philip
20    Morris USA Mc. v. Castworld Products, Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003).
21

22          Here, the procedural requirements for default judgment have been satisfied: (1) the
23    clerk entered default against Defendant on March 25, 2020, (Dkt. 14); (2) default was
24    entered as to the Complaint, (id.); (3) Defendant is not an infant or an incompetent
25    person, (App. at 3); and (4) the Soldiers’ and Sailors’ Relief Act of 1940 does not apply,
26    (id.). The fifth requirement also does not apply because Defendant has not yet appeared
27    in this action. Fed. R. Civ. P. 55(b)(2).
28


                                                   -3-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 4 of 12 Page ID #:260




 1          C.       Merits of the Motion for Default Judgment
 2

 3          After entry of default, a court may grant a default judgment on the merits of the
 4    case. Fed. R. Civ. P. 55(a)–(b). “The district court’s decision whether to enter a default
 5    judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
 6    A court may consider the following factors articulated in Eitel v. McCool, 782 F.2d 1470,
 7    (9th Cir. 1986), in exercising such discretion:
 8

 9
            (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
            substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
10          at stake in the action, (5) the possibility of a dispute concerning material
11
            facts, (6) whether the default was due to excusable neglect, and (7) the
            strong policy underlying the Federal Rules of Civil Procedure favoring
12          decisions on the merits.
13

14    Id. at 1471–72. Because default has been entered in this case, the Court must construe as
15    true all of “the factual allegations of the complaint, except those relating to the amount of
16    damages.” TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987).
17    Here, the Eitel factors weigh in favor of a default judgment.
18

19                   1. Possibility of Prejudice to the Plaintiff
20

21          The first Eitel factor requires the Court to consider the harm to the plaintiff if the
22    Court does not grant default judgment. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp.
23    2d 1172, 1177 (C.D. Cal. 2002). This factor weighs in Plaintiff’s favor because, without
24    a default judgment, he would lack any other recourse for recovery since Defendant has
25    failed to appear or to defend this suit. See Seiko Epson Corp. v. Prinko Image Co. (USA),
26    2018 WL 6264988, at *2 (C.D. Cal. Aug. 22, 2018) (“Given Defendant’s unwillingness
27    to answer and defend, denying default judgment would render Plaintiffs without
28    recourse.”).

                                                    -4-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 5 of 12 Page ID #:261




 1

 2                  2. & 3. The Merits of the Claim and the Sufficiency of the Complaint
 3

 4           The second and third Eitel factors, taken together, “require that a plaintiff state a
 5    claim on which the [plaintiff] may recover.” Philip Morris USA, Inc. v. Castworld Prod.,
 6    Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003). The Court finds that the Complaint
 7    adequately states a claim for violation of the ADA.
 8

 9           The ADA prohibits discrimination “on the basis of disability in the full and equal
10    enjoyment of the goods, services, facilities . . . or accommodations of any place of public
11    accommodation by any person who owns . . . or operates a place of public
12    accommodation.” 42 U.S.C. § 12182(a). Discrimination includes “a failure to remove
13    architectural barriers . . . in existing facilities . . . where such removal is readily
14    available.” Id. § 12182(b)(2)(A)(iv). To prevail on a discrimination claim, “the plaintiff
15    must show that (1) [he] is disabled within the meaning of the ADA; (2) [Defendant is] a
16    private entity that owns, leases, or operates a place of public accommodation; and (3) the
17    plaintiff was denied public accommodations by the defendant because of [his] disability.”
18    Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).
19

20           The Complaint alleges that Plaintiff cannot walk and uses a wheelchair for
21    mobility. (Compl. ¶ 1.) This sufficiently sets forth a disability, which includes “a
22    physical or mental impairment that substantially limits one or more major life activities
23    of such individual.” 42 U.S.C. § 12102. The Complaint also alleges that Defendant
24    owns and operates Tony’s Mexican Food, a restaurant that is open to the public. (Compl.
25    ¶¶ 2–3, 9.) This adequately establishes that Defendant owns or operates a place of public
26    accommodation. 42 U.S.C. § 12181(7)(E). Finally, Plaintiff alleges that upon visiting
27    the restaurant, he was discriminated against because the sales counters, tables, and paths
28    of travel did not comply with ADA requirements. (Compl. ¶ 8.) Specifically, Plaintiff

                                                      -5-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 6 of 12 Page ID #:262




 1    alleges that the sales counters were too high, the tables did not have sufficient toe
 2    clearance for wheelchair users, and the pathway to the restroom was too narrow. (App. at
 3    1.) These allegations are sufficient to establish that Plaintiff was denied public
 4    accommodation because of his disability. See 42 U.S.C. §§ 12182(a),
 5    12182(b)(2)(A)(iv). Accordingly, the second and third Eitel factors weigh in favor of
 6    entry of default judgment.
 7

 8                  4. The Sum of Money at Stake
 9

10          The fourth Eitel factor requires the Court to “consider the amount of money at
11    stake in relation to the seriousness of [Defendant’s] conduct.” PepsiCo, Inc., 238 F.
12    Supp. 2d at 1176. “Default judgment is disfavored where the sum of money at stake is
13    too large or unreasonable in relation to defendant’s conduct.” Vogel v. Rite Aid Corp.,
14    992 F. Supp. 2d 998, 1012 (C.D. Cal. 2014). Here, Plaintiff seeks $4,000 in statutory
15    damages under the Unruh Act and $6,234 in attorneys’ fees and costs. The Court
16    declined to exercise supplemental jurisdiction over the Unruh Act claim, so the only
17    remaining monetary award sought is the $6,234 request for attorneys’ fees and costs.
18    This request is relatively low for a default judgment in an ADA case. See Vogel, 992 F.
19    Supp. 2d at 1012 (C.D. Cal. 2014) (explaining that an award of $13,739.20 was
20    reasonable because it was a low amount and was comparable to awards in other cases
21    granting default judgment for violations of the ADA and the Unruh Act). The low sum
22    of money at stake, when viewed in light of the alleged ADA violations, weighs in favor
23    of default.
24

25    //
26    //
27    //
28    //

                                                   -6-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 7 of 12 Page ID #:263




 1                 5. & 6. The Possibility of a Dispute Concerning Material Facts and
 2                         Whether the Default was Due to Excusable Neglect
 3

 4          The fifth and sixth Eitel factors require the Court to determine whether it is likely
 5    that there would be a dispute as to material facts and whether Defendant’s failure to
 6    litigate is due to excusable neglect. Where a plaintiff’s complaint is well-pleaded and the
 7    defendant makes no effort to properly respond, the likelihood of disputed facts is low.
 8    See Landstar Ranger, Inc. v. Parth Entm’t, Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal.
 9    2010). There is also no indication that Defendant’s default was due to excusable neglect,
10    because it failed to appear altogether despite being served with the Complaint. See
11    Adobe Sys. Inc. v. Kern, 2009 WL 5218005, at *6 (N.D. Cal. Nov. 24, 2009)
12    (“Defendant’s voluntary decision to allow default to be entered contradicts any argument
13    for excusable neglect.”). Given that Plaintiff’s factual allegations are taken as true, and
14    that Defendant has failed to oppose Plaintiffs’ motion, the Court is not aware of any
15    factual disputes that would preclude the entry of default judgment.
16

17                 7. The Public Policy Favoring Decisions on the Merits
18

19          Because public policy dictates that courts prefer to rule on the merits, this factor
20    will always weigh against granting a motion for default judgment. “The mere enactment
21    of Rule 55(b), however, indicates that ‘this preference, standing alone, is not
22    dispositive.’” Prinko Image Co., 2018 WL 6264988, at *3 (quoting PepsiCo, Inc., 238 F.
23    Supp. 2d at 1177). Indeed, Defendant’s choice not to defend themselves renders a
24    decision on the merits “impractical, if not impossible.” PepsiCo Inc., 238 F. Supp. 2d at
25    1177. Since the other Eitel factors all weigh in favor of granting default judgment here,
26    the Court will exercise its discretion to grant Plaintiff’s motion for default judgment.
27

28    //

                                                   -7-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 8 of 12 Page ID #:264




 1           D.      Relief Sought
 2

 3           Once a court concludes that default judgment is appropriate, it must determine
 4    what damages or other relief is warranted. Plaintiff carries the burden of proving his
 5    damages and requests for other relief. See Bd. of Trs. of the Boilermaker Vacation Tr. v.
 6    Skelly, Inc., 389 F. Supp. 2d 1222, 1226 (N.D. Cal. 2005). Here, Plaintiff seeks a
 7    permanent injunction, attorneys’ fees, and costs.3
 8

 9                       1. Injunctive Relief
10

11           Plaintiff first seeks an injunction directing Defendant to make his restaurant
12    compliant with the ADA guidelines for sales counters, tables, and pathways. Where, as
13    here, an injunction is “sought to prevent the violation of a federal statute which
14    specifically provides for injunctive relief,” the standard requirements for equitable relief
15    do not need to be satisfied. See Antoninetti v. Chipotle Mexican Grill, Inc., 643 F.3d
16    1165, 1175–76 (9th Cir. 2010) (internal quotation marks and citation omitted).
17

18           The ADA permits injunctive relief to “alter facilities to make [them] readily
19    accessible.” 42 U.S.C. §12188(a)(2). Whether a facility is “readily accessible” is
20    defined, in part, by the ADA Accessibility Guidelines (“ADAAG”). See Chapman v.
21    Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011). As discussed above,
22    Plaintiff has stated a viable ADA claim through his assertions that the restaurant’s sales
23    counters, tables, and pathways violate the ADAAG. Injunctive relief compelling
24    Defendant to remove the barriers to comply with the ADAAG is therefore appropriate.
25    See Vogel, 992 F. Supp. 2d at 1015.
26

27
      3
        Plaintiff’s Application also seeks $4,000 in statutory damages for the Unruh Act claim. Because the
28    Court declined to exercise supplemental jurisdiction over that claim, it will not address the request for
      statutory damages.
                                                          -8-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 9 of 12 Page ID #:265




 1

 2                    2. Fees and Costs
 3

 4          Next, Plaintiff seeks $5,389 in attorneys’ fees and $845 in litigation costs. (Dkt.
 5    19-4 [Declaration of Russell Handy, hereinafter “Handy Decl.”].) In ADA cases, the
 6    Court calculates attorneys’ fees using the lodestar approach. See Vogel v. Harbor Plaza
 7    Ctr., LLC, 893 F.3d 1152, 1159 (9th Cir. 2018). “The ‘lodestar’ is calculated by
 8    multiplying the number of hours the prevailing party reasonably expended on the
 9    litigation by a reasonable hourly rate.’” Ferland v. Conrad Credit Corp., 244 F.3d 1145,
10    1149 n.4 (9th Cir. 2001) (citation and quotations omitted). The party seeking attorneys’
11    fees bears the burden of “submitting evidence of the hours worked,” the rate charged, and
12    that “the rate charged is in line with the prevailing marking rate of the relevant
13    community.” Carson v. Billings Police Dep’t., 470 F.3d 889, 891 (9th Cir. 2006)
14    (internal quotation omitted).
15

16          Plaintiff’s fee request is based upon the following rates: $595 per hour for partner
17    Mark Potter, $595 per hour for partner Russell Handy, $450 for supervising attorney
18    Amanda Seabock, and $400 for attorney Faythe Gutierrez. (Handy Decl. ¶¶ 3–6.) “In
19    establishing the reasonable hourly rate, the Court may take into account: (1) the novelty
20    and complexity of the issues; (2) the special skill and experience of counsel; (3) the
21    quality of representation; and (4) the results obtained.” Kilopass Tech., Inc. v. Sidense
22    Corp., 82 F. Supp. 3d 1154, 1170 (N.D. Cal. 2015).
23

24          The requested rates for Mr. Potter and Mr. Handy are consistent with hourly rates
25    that have been approved for attorneys with similar experience and qualifications in ADA
26    cases. See, e.g., Rodriguez v. Barrita, Inc., 53 F. Supp. 3d 1268, 1278 (N.D. Cal. 2014)
27    (awarding $550 per hour to attorney with over 20 years of experience in a disability
28    access case). Indeed, courts in this district—including this one—have awarded Potter

                                                   -9-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 10 of 12 Page ID #:266




 1     and Handy the hourly rates they seek here. See, e.g., Lindsay v. Grupo Glemka, Case No.
 2     18-CV-5136, Dkt. 40 (C.D. Cal. July 19, 2019); Whitaker v. Stellar Group, LLC, Case
 3     No. 19-cv-05414(CJC), Dkt. 36 (C.D. Cal. Dec. 18, 2019). Accordingly, the Court finds
 4     that $595 is a reasonable hourly rate for Potter and Handy.
 5

 6           However, the Court finds that the requested rate for Ms. Seabock is inflated.
 7     Amanda Seabock graduated law school in 2011, joined Potter Handy in 2012, and began
 8     overseeing the firm’s disability rights cases in 2018. (Handy Decl. ¶ 5.) But Plaintiff has
 9     not provided any case in which Ms. Seabock has been awarded the $450 she seeks here.
10     In fact, many other courts have determined that a reasonable rate for her is between $300
11     and $350. See, e.g., Gonzalez v. Machado, 2019 WL 3017647, at *4 (N.D. Cal. July 10,
12     2019) (reducing rate charged by Ms. Seabock to $300); Shaw v. Kelley, 2019 WL
13     5102610, at *5 (N.D. Cal. Oct. 11, 2019) (awarding $350 per hour for Ms. Seabock);
14     Johnson v. AutoZone Inc., 2019 WL 2288111, at *7 (N.D. Cal. May 29, 2019) (awarding
15     $300 per hour for Ms. Seabock). Moreover, the issues here are not especially novel or
16     complex. The Court therefore finds that an hourly rate of $300 is appropriate for Ms.
17     Seabock, consistent with other courts’ decisions.
18

19           It follows that Ms. Gutierrez’s requested $400 rate also is subject to reduction. She
20     graduated law school in 2015 and has considerably less experience than Ms. Seabock.
21     (Handy Decl. ¶ 16.) The Court finds that an hourly rate of $200 is appropriate for Ms.
22     Gutierrez. See Johnson, 2019 WL 2288111, at *7 (awarding $250 for the most junior
23     attorney working on an ADA case).
24

25           Having determined the reasonableness of the rates, the Court will next address
26     whether the time the attorneys spent on this case was reasonable. Plaintiff’s counsel has
27     submitted an affidavit with an itemized billing statement that provides a detailed
28     breakdown of the 11.3 hours that the four attorneys spent working on this case. (Handy

                                                   -10-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 11 of 12 Page ID #:267




 1     Decl. at Ex. 1.) Reasonable hours expended on a case are hours that are not “excessive,
 2     redundant, or otherwise unnecessary.” McCown v. City of Fontana, 565 F.3d 1097, 1102
 3     (9th Cir. 2009) (citation omitted). Having reviewed the billing records, the Court will
 4     make the following deductions:
 5

 6         The 1.6 hours Mr. Handy spent reviewing the investigator’s report and giving the
 7           investigator instructors will be reduced by 1 hour. It should not take an attorney
 8           with Mr. Handy’s experience so long to review a report primarily consisting of
 9           pictures of non-compliant structures at the restaurant.
10         The .5 hours that Mr. Handy spent “drafting the complaint” will not be counted.
11           The complaint in this case is nearly identical to the thousands of other complaints
12           that Plaintiff’s law firm has filed over the past year. See Johnson v. Baglietto,
13           2020 WL 3065939, at *12 (N.D. Cal. May 21, 2020) (noting that Potter Handy has
14           filed “approximately 5,000 ADA cases in the United States District Courts for the
15           Eastern, Northern, and Central Districts of California”). Thus, “drafting the
16           complaint” is not a substantive task that should have been completed by a senior
17           partner. The .4 hours Mr. Handy spent “reviewing” and “drafting” a response to
18           the Court’s order to show cause will be struck for similar reasons. Again, the
19           response filed came from a template and is virtually identical to the responses filed
20           in hundreds of other cases.
21         The .3 hours the Ms. Seabock spent “reviewing the notice of assignment” and the
22           “notice of court-directed ADR” program will be deducted. These are non-
23           substantive documents that are filed in every case in this District. Given that Ms.
24           Seabock has considerable experience litigating ADA cases, there is no reason for
25           her to spend time reviewing them.
26         The 5.4 hours that Ms. Gutierrez spent completing Plaintiff’s declaration and
27           “amend[ing] the default judgment template” also must be reduced considerably.
28           Again, the instant application came from a template that has doubtlessly been used

                                                   -11-
     Case 5:20-cv-00202-CJC-KK Document 20 Filed 07/02/20 Page 12 of 12 Page ID #:268




 1           in many other cases. It should not have taken an attorney with Ms. Gutierrez’s
 2           experience so long to prepare it. The Court deducts 4 hours from this entry.
 3

 4           After these reductions, Plaintiff is left with 5.1 hours at rates of $595 for Potter and
 5     Handy, $300 for Seabock, and $200 for Guiterrez for a total of $1,998.50.
 6

 7           Plaintiff also seeks to recover $845 in costs, including $400 for the filing of the
 8     Complaint, $400 for investigator fees, and $45 for service fees. (Handy Decl. at 7.) The
 9     Court finds these costs to be reasonable and awards Plaintiff $845 in costs.
10

11     III. CONCLUSION
12

13           For the foregoing reasons, Plaintiff’s motion for default judgment is GRANTED
14     IN SUBSTANTIAL PART. Plaintiff is awarded (1) injunctive relief requiring
15     Defendants to create ADA compliant sales counters, tables, and paths of travel, and
16     (2) attorneys’ fees and costs of $2,843.50. A judgment consistent with this Order will be
17     issued.
18

19           DATED:       July 2, 2020
20                                                   __________________________________
21                                                             CORMAC J. CARNEY
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                                    -12-
